Case 1:18-cv-01869-SB-CJB Document 344 Filed 05/24/21 Page 1 of 1 PageID #: 20028




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  BOSTON SCIENTIFIC CORPORATION
  and BOSTON SCIENTIFIC SCIMED, INC.,

         Plaintiffs,
                                                    C.A. No. 18-cv-1869-SB-CJB
         v.

  MICRO-TECH ENDOSCOPY USA INC.,
  MICRO-TECH (NANJING) CO., LTD., and
  HENRY SCHEIN INC.,

         Defendants.

                       NOTICE OF WITHDRAWAL OF APPEARANCE

         PLEASE TAKE NOTICE that, pursuant to Delaware Local Rule 83.7, the appearance of

  Joseph J. Gribbin of Dechert LLP as counsel for Plaintiffs Boston Scientific Corporation and

  Boston Scientific Scimed, Inc. is hereby withdrawn. Dechert LLP and Farnan LLP will continue

  to represent Plaintiffs Boston Scientific Corporation and Boston Scientific Scimed, Inc.

  Dated: May 24, 2021                               Respectfully submitted,

  Of Counsel:                                       FARNAN LLP

  Kevin M. Flannery                                 /s/ Brian E. Farnan
  Daniel Roberts                                    Brian E. Farnan (#4089)
  DECHERT LLP                                       Michael J. Farnan (#5165)
  Cira Centre, 2929 Arch St.                        919 North Market Street, 12th Floor
  Philadelphia, PA 19104                            Wilmington, DE 19801
  (215) 994-2000                                    Tel. (302) 777-0300
  kevin.flannery@dechert.com                        Fax (302) 777-0301
  joseph.gribbin@dechert.com                        bfarnan@farnanlaw.com
  daniel.roberts@dechert.com                        mfarnan@farnanlaw.com

  Robert D. Rhoad
  DECHERT LLP
  502 Carnegie Center Drive, Suite #104
  Princeton, New Jersey 08549
  (609) 955-3200
  robert.rhoad@dechert.com                          Attorneys for Plaintiffs
